UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4314


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC MIGUEL RIVERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:09-cr-00027-D-1)


Submitted:   January 31, 2014             Decided:   February 27, 2014


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eric    Miguel    Rivers     seeks     to       appeal   the    district

court’s order granting in part the Government’s Fed. R. Crim. P.

35(b) motion for reduction of sentence.                  Rivers argues that the

district court failed to exercise its discretion in a meaningful

way when it refused to reduce Rivers’ sentence to the extent

requested     by    the   United       States,    despite       Rivers’     purported

exceptional assistance to the Government.                      The Government has

moved to dismiss the appeal as barred by Rivers’ waiver of the

right to appeal included in his plea agreement.

             Our review of the record leads us to conclude that

Rivers knowingly and voluntarily waived his right to appeal his

sentence.     See United States v. Blick, 408 F.3d 162, 168-69 (4th

Cir. 2005).        The issue raised by Rivers falls within the scope

of that waiver.        See United States v. Thornsbury, 670 F.3d 532,

537   (4th    Cir.),      cert.    denied,       133     S.     Ct.   196    (2012).

Accordingly,       because    Rivers    knowingly      and    voluntarily    entered

into the waiver and the Government now seeks to enforce it, we

grant the motion to dismiss.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            DISMISSED



                                          2